We are of the opinion that a verdict for defendant was improperly directed.
There is direct testimony that the defendant admitted that the plaintiff was the person referred to in the alleged libel. Whatever other questions may arise as to the alleged variance between the translation set forth in the declaration and the translation made at the trial, it is beyond question that both translations agree in matter which is clearly libelous and that the exact words of the Italian original are set forth in the declaration.
The publication was in Italian, was read by Italians and those familiar with that language, and whatever injury was inflicted was accomplished through the medium of the Italian language.
The petition for a new trial is granted, and the case is remitted to the Superior Court for further proceedings.